Citation Nr: 0003121	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 60 percent disability 
rating for bilateral varicose veins and which denied 
entitlement to a TDIU.


REMAND

The veteran contends that he is entitled to a higher 
evaluation for his service-connected bilateral varicose veins 
because the disorder is more disabling than contemplated by 
the current 60 percent rating.  He asserts that 
symptomatology associated with this disorder renders him 
permanently and totally unemployable.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  Board review of the 
claims file discloses that the RO has not fully responded to 
all issues raised in this case and that further development 
is required.

The Board notes that in December 1997 a private doctor who 
has treated the veteran opined that the veteran was 
permanently and totally disabled as a result of his physical 
disabilities.  The record discloses that in addition to the 
bilateral varicose veins, the veteran has been diagnosed with 
nonservice-connected disabilities including arteriosclerotic 
coronary vascular disease, chronic obstructive pulmonary 
disease, hypertension and a bleeding gastric ulcer, among 
others.  The extent, if any, to which the veteran's sole 
service-connected disability contributes to his total 
disability picture is not clear from the medical evidence.  
Therefore, the RO should provide the veteran with a VA 
examination to determine the scope of the veteran's 
disability resulting solely from his service-connected 
bilateral varicose veins.  For reasons addressed below, the 
RO also should ensure that the examiner provide a detailed 
report on both of the veteran's legs.

An April 1999 Supplemental Statement of the Case (SSOC) 
purports to document RO consideration of the increased rating 
claim under a newly revised regulation pertaining to 
evaluation of varicose veins.  See 62 Fed. Reg. 65207-65244 
(1998), codified at 38 C.F.R. § 4.104 Diagnostic Code 7120 
(1999).  Because the new regulation took effect on January 
12, 1998, during the pendency of this matter, VA must 
consider the claim under both former and current provisions 
and apply the provision most favorable to rating the 
veteran's varicose veins.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, careful scrutiny of the 
record clearly suggests that although the SSOC recites the 
text of the revised regulation, the RO did not actually apply 
it to the veteran's symptomatology.

It is apparent that evaluation of disability resulting from 
bilateral varicose veins under the current regulation 
requires a substantially different analysis from that which 
had been required under the former provision.  Unlike the 
former DC 7120, the revised DC 7120 contemplates separate and 
distinct evaluations of both extremities affected by 
bilateral varicose veins.  The revised regulation further 
provides that both ratings are to be combined using the 
bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26 (1999).

The record here includes medical evidence and the veteran's 
own testimony suggesting different levels of disability in 
the right and left legs due to service-connected bilateral 
varicose veins.  However, the record includes no evidence 
either that the RO considered the evidence to separately rate 
the veteran's legs or that the RO combined the two ratings 
using the bilateral factor as required under the current 
regulation.  To the contrary, it appears as if the RO merely 
carried forward the 60 percent disability evaluation derived 
under the former regulation without the analysis required for 
evaluation under the current regulation.  Therefore, 
following VA examination of the veteran's bilateral varicose 
veins the RO should reevaluate the extent of disability in 
the manner prescribed under the current regulation.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
physician to determine the nature and 
severity of the veteran's bilateral 
varicose veins.  All indicated studies 
must be conducted.  The claims file and a 
copy of this remand must be made 
available for the examiner's review.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings for both of the veteran's legs 
individually.  In addition, the examiner 
should provide an opinion on the 
veteran's current level of disability and 
the degree to which the disability is due 
solely to the service-connected bilateral 
varicose veins.  The veteran is advised 
that failure to report for a scheduled 
examination may adversely affect 
adjudication of his claim.  38 C.F.R. § 
3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder to determine whether the 
aforementioned development is fully 
completed and correct incomplete 
development.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased rating for varicose veins and for a TDIU.  
The readjudication should include analysis of the increased 
rating claims as provided under both current and former 
rating schedule provisions.  If the RO denies the benefits 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




